DETAILED ACTION
CLAIMS 1-10 AND 21-30 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 8, 21-23, and 26-28 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al., US 2008/0126815 Al, (“Cantwell” Cited by Applicant on IDS dated 2/7/2020) in view of Lin, US 2009/0092293 Al, (“Lin” cited to, but not relied upon in a previous action).
Cantwell was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Cantwell teaches a method for adjusting sleep states of a computing device, the method comprising, at the computing device:
analyzing historical behavior associated with the computing device to identify at least one time period in which the computing device is not utilized; ([0020] “Power usage modeler 38 monitors end user activity at the information handling system 10 to model time periods during which end user resumption of activity from a reduced power state has a greater likelihood and populates the modeled time periods in power usage table 34”) 
and
 scheduling, in accordance with the at least one time period, a first event and a second event to occur, ([0021] “a temporal view depicts transitions between power states with adaptive fast resume power management. From an operational S0 state, the information handling system transitions to an S3 state after a defined period of end user inactivity. During predicted nonresume period 40, transition from the S3 standby state to the S4 hibernate state is permitted as defined by the ACPI inactivity settings” 
See also Fig. 2 – a schedule, giving the claim the BRI – and Fig. 3.  “predicted non-resume period 40” – a first event giving the claim the BRI – “predicted resume period 42” – a second event giving the claim the BRI – ) 
wherein:
the first event causes the computing device to enter into a lowest-power sleep state in which the computing device ceases performing detections to identify whether the computing device should enter into a higher-power sleep state, (Fig. 3, “predicted non-resume period 40” Depicting the device entering the S4 hibernate state See also [0021] “From the S4 hibernate state, the end user can resume the operational S0 state … in the S4 hibernate state when a predicted resume period occurs, the information handling system automatically transitions from the S4 state to the S3 state so that the end user experiences a fast resume upon initiation of use of the system..” Emphasis added. 
i.e. the device is scheduled to transition from the first event and second event (transitions as between S4 and S3) are scheduled, a user action may be detected to transition from S4 to S0. No other detections triggering a transition from S4 to S3 are recited) and the second event causes the computing device to enter into the higher-power sleep state while operating in the lowest-power sleep state, (Fig. 3, “predicted resume period 42” depicting the device entering into an S3 standby state. See also [0021]  “the S4 hibernate state when a predicted resume period occurs, the information handling system automatically transitions from the S4 state to the S3 state so that the end user experiences a fast resume upon initiation of use of the system.” Emphasis added.) 
Cantwell does not teach wherein the higher-power sleep state causes the computing device to perform the detections, and the detections comprise determining whether a user who is known to the computing device satisfies a physical proximity relative to the computing device.  Note, however, that Cantwell goes on to teach shifting between power-modes based on detected user activity over time intervals as well as anticipated user activity. (Cantwell [0017],[0021])  
Lin teaches wherein the higher-power sleep state causes the computing device to perform the detections, (Lin [0031] “Therefore, when the computer system enters the 3th (S3) mode, it is only necessary to supply the power to the memory and the image sensor. Under this mode, the system quickly resumes the operations, and meanwhile, the execution efficiency for the computer is further enhanced.”) and the detections comprise determining whether a user who is known to the computing device satisfies a physical proximity relative to the computing device. ([0055] – [0057] “after the computer system enters the power-save mode, if the user intends to make the computer system resume the normal mode, the user operates the computer system through the peripheral input device (Step 307). For example, the user may press a specific key or composite key on the keyboard, touch the mouse or the touch panel, so as to active the facial image retrieving function.  … retrieves a third image data through the image sensor … compares the third image data with the first image data, so as to determine whether the matching rate between them falls within the specific range or not (Step 309).” Emphasis added.
See also [0061] “once the computer system enters the power-save mode, it is restricted that only a specific user can make the computer system resume the normal mode from the power-save mode. … in the present invention, the user only needs to show his/her face within the sensing scope of the image sensor for being sensed, so as to make the computer system finish the switching among operational modes.” Emphasis added.
the user may show his/her face within the sensing scope of the image sensor to enhance the successful rate of the recognition action, which is preferably 0.5 to 1.5 meters away from the image sensor.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin with the teaching of Cantwell as both references are directed to controlling power states in computing systems. Moreover, Lin improves on Cantwell’s teaching of triggering power saving modes based on a predicted or detected user activity level (Cantwell [0021]) by teaching a technique controls entry into a low power mode based on whether there is a low user level activity level as well as a detected user presence  (Lin [0061]), thus improving power saving and user convenience.  
Regarding Claims 2-3 and 8,
 Cantwell teaches these claims according to the reasoning set forth in the previous office action.
Regarding Claim 6,
 Cantwell does not teach wherein, when the second event occurs, the computing device enters into a first sleep state that is higher-powered than the lowest-power sleep state, but is lower-powered than a highest-power sleep state.  
Lin teaches wherein, when the second event occurs, the computing device enters into a first sleep state (Lin [0029] “(S3) mode”) that is higher-powered than the lowest-power sleep state ([0030] “(S4) mode”), but is lower-powered than a highest-power sleep state ([0028] “(S2) mode”).
Claim(s) 21-23 and 26-28
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-3. Therefore claim(s) 21-23 and 26-28
 is/are rejected under the same reasoning set forth above over Cantwell in view of Lin
Claim(s) 4-5, 24-25, and 29-30
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 Cantwell et al., US 2008/0126815 Al, (“Cantwell” Cited by Applicant on IDS dated 2/7/2020) in view of Lin, US 2009/0092293 Al, (“Lin” cited to, but not relied upon in a previous action) in further view of   VALAVI et al., US 2015/0095533 Al, (“Valavi”). 	

Regarding Claims 4-5,
 Cantwell and Valavi teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 24-25 and 29-30
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 4-5. Therefore claim(s) 24-25 and 29-30 is/are rejected under the same reasoning set forth above over Cantwell in view of Lin in further view of Valavi.	
Claim(s) 7 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al., US 2008/0126815 Al, (“Cantwell” Cited by Applicant on IDS dated 2/7/2020) in view of Lin, US 2009/0092293 Al, (“Lin” cited to, but not relied upon in a previous action) in further view of amamoto, US 2014/0136867 Al, (“Yamamoto” cited in the previous action).
Cantwell and Yamamoto were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 7,
 Cantwell in view of Lin does not teach wherein the first sleep state causes the computing device to perform the detections at a first level, and a second sleep state that is higher than the first sleep state causes the computing device to perform the detections at a second level that is higher than the first level. 
Cantwell goes on to teach detecting user activity level with respect to time intervals (Cantwell [0019].). 
Yamamoto teaches wherein the first sleep state causes the computing device to perform the detections at a first level, and a second sleep state that is higher than the first sleep state causes the computing device to perform the detections at a second level that is higher than the first level. ([0069] – [0072] “a plurality of sub-modes are set in the power saving mode of the touch sensor 113, and are changed according to the passage of time in the state where the power saving mode has been set in the touch sensor 113.  …  FIG. 5 illustrates power saving modes 1 to 3, which are sub-modes of the power saving mode, in comparison with the active mode … Sampling rates of the power saving modes 1 to 3 may be different from one another. That is, the power saving modes 1 to 3 have different levels of power consumption and detection accuracy, respectively … The sampling rates of these modes are lower than the sampling rate of the active mode, or are higher than the sampling rate ( which may be zero) of the sleep mode.” See also Fig. 5 and [0113]. i.e. as power saving increases, frequency of polling of sensors decreases.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamamoto with the teaching of Cantwell as both references are directed to controlling power in computing systems. Moreover, Yamamoto improves on Cantwell’s teaching of triggering power saving modes based on a detected user activity level (Cantwell [0017]) by teaching a technique which varies the power level of user activity sensors so as to balance power saving and responsiveness, thus allowing for additional power saving in the system.(Yamamoto [0069] – [0072])

Claim(s) 9-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 Cantwell et al., US 2008/0126815 Al, (“Cantwell” Cited by Applicant on IDS dated 2/7/2020) in view of Lin, US 2009/0092293 Al, (“Lin” cited to, but not relied upon in a previous action) in further view of  Owen et al., US 7,069,462 B2, (“Owen”).
Cantwell and Owen were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 9-10,
 Cantwell and Owen teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant’s arguments, see Remarks filed 3/8/2021, with respect to the rejection(s) of claim(s) 1, 21, and 26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection Cantwell in view of Lin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian J Corcoran/
Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187